
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 709
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2012
			Ms. Zoe Lofgren of
			 California (for herself, Mr.
			 Sherman, Mr. Connolly of
			 Virginia, Mr. Hinchey,
			 Ms. Eshoo,
			 Ms. Speier,
			 Ms. Richardson,
			 Mr. Schiff,
			 Ms. Schakowsky,
			 Mr. Honda,
			 Mr. Wolf, Mr. Peters, Mr.
			 Dent, Ms. Chu,
			 Mr. Berman,
			 Mr. Franks of Arizona,
			 Ms. Jackson Lee of Texas,
			 Ms. Schwartz,
			 Mr. Braley of Iowa, and
			 Mr. McGovern) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Welcoming His Holiness, Hadhrat Mirza
		  Masroor Ahmad, the worldwide spiritual and administrative head of the Ahmadiyya
		  Muslim Community, to Washington, DC, and recognizing his commitment to world
		  peace, justice, nonviolence, human rights, religious freedom, and
		  democracy.
	
	
		Whereas, from June 16, 2012, to July 2, 2012, His
			 Holiness, Hadhrat Mirza Masroor Ahmad, the worldwide spiritual and
			 administrative head of the Ahmadiyya Muslim Community, an international
			 religious organization with millions of members across the globe, is making a
			 historic visit to the United States;
		Whereas His Holiness was elected to become fifth Khalifa
			 to Mirza Ghulam Ahmad, a lifelong position, on April 22, 2003;
		Whereas His Holiness is a leading Muslim figure promoting
			 peace, who in his sermons, lectures, books, and personal meetings has
			 continually advocated the Ahmadiyya values of service to humanity, universal
			 human rights, and a peaceful and just society;
		Whereas the Ahmadiyya Muslim Community has suffered
			 repeated hardships, including discrimination, persecution, and violence;
		Whereas, on May 28, 2010, 86 Ahmadi Muslims were killed in
			 Lahore, Pakistan, when two mosques belonging to the Ahmadiyya Muslim Community
			 were attacked by anti-Ahmadiyya terrorists;
		Whereas despite the continued sectarian persecution that
			 Ahmadi Muslims are subjected to, His Holiness continues to forbid
			 violence;
		Whereas His Holiness has traveled globally to promote and
			 facilitate service to humanity, meeting with presidents, prime ministers,
			 parliamentarians, and ambassadors of state;
		Whereas during his visit to the United States, His
			 Holiness will meet thousands of American Muslims in addition to significant
			 United States Government leaders in order to strengthen relationships and find
			 means of establishing peace and justice for all people; and
		Whereas, on the morning of June 27, 2012, His Holiness
			 will deliver the keynote address at a special bipartisan reception at the
			 Rayburn House Office Building on Capitol Hill, The Path to Peace: Just
			 Relations Between Nations: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)welcomes His Holiness, Mirza Masroor Ahmad
			 to Washington, DC;
			(2)commends His
			 Holiness for promoting individual and world peace, as well as individual and
			 world justice; and
			(3)commends His
			 Holiness for his perseverance in counseling Ahmadi Muslims to eschew any form
			 of violence, even in the face of severe persecution.
			
